      Case 8:19-cv-01563-GJH Document 11 Filed 07/02/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                              (Greenbelt Division)

NEHEMIAS MEJIA
4506 East West Highway
Riverdale, Maryland 20737

               Plaintiff

       v.                                                  Case No.:8:19-cv-01563-GJH



TELEMUNDO MID-ATLANTIC LLC
SERVE: Resident Agent
Enterprise Corporate Services LLC
1201 N. Market Street, Suite 1000
Wilmington, Delaware 19801

               Defendant


       PLAINTIFF’S CONSENTED TO FIRST AMENDED COMPLAINT -
                          DEFAMATION

       Comes now the Plaintiff, Nehemias Mejia, by and through his attorneys Jonathan

R. Oates and Krum, Gergely & Oates, LLC, and Jonathan Carroll and Jezic & Moyse,

LLC, hereby brings this cause of action against the Defendant named above, and in

support thereof states as follows:

       1.      Plaintiff, Nehemias Mejia, is an adult and at all times relevant hereto a

resident of Prince George’s County.

       2.      At all times relevant hereto, Defendants owned and operated Telemundo

44, a local television station broadcasting in Prince George’s County, Maryland under the

call sign WZDC.
      Case 8:19-cv-01563-GJH Document 11 Filed 07/02/19 Page 2 of 5



       3.      Defendant Telemundo Mid-Atlantic LLC is a foreign entity incorporated

in Delaware with its principal place of business in Florida.

       4.      Defendant:

               a. Transacts business and performs service in the State of Maryland;

               b. Contracts to supply services in the State of Maryland;

               c. Caused tortious injury to Plaintiff in the State of Maryland by an act

                   within the State of Maryland.

       5.      The cause of action hereinafter alleged by the Plaintiff took place by the

Defendant in the State of Maryland.

       6.      On June 8, 2018, Plaintiff was arrested for various offenses in Arlington

County, Virginia. None of those offenses included any form of sexual assault.

       7.      On June 11, 2018, Defendant broadcast a television news story on the

evening news through television station, Telemundo 44 WZDC, claiming that the

Plaintiff had been arrested in Prince George’s County for sexual assault. That broadcast

depicted a screen-sized photo of the Plaintiff’s face with a caption that indicated he had

been charged with sexual assault.

       8.      At all times pertinent, Defendant owned and operated Telemundo 44

WZDC, and was responsible for the functioning of Telemundo 44 WZDC and did

employ agents, employees, staff, and/or representatives who acted on behalf of Defendant

to broadcast material aired on Telemundo 44 WZDC.

       9.      The information contained in Defendant’s broadcast regarding the Plaintiff

was false.
      Case 8:19-cv-01563-GJH Document 11 Filed 07/02/19 Page 3 of 5



       10.      Defendant negligently broadcast the aforementioned false and defamatory

statement about Plaintiff.

       11.     Defendant published this false and defamatory publication to potentially

tens of thousands of viewers watching the news broadcast at that time.

       12.     This broadcast statement was defamatory in tending to injure Plaintiff in

his profession and employment, and further, impugning him to be sexually aggressive

and a sexual predator to others.

       13.     Members of the public viewed the false information about the Plaintiff in

the broadcast and took it to be true. Plaintiff’s supervisor at his job viewed the broadcast

and believed that Plaintiff had been charged with sexual assault. As a result, the Plaintiff

was terminated.

       14.     Despite learning about the falsity of the broadcast statement, Defendant

has not corrected the record by retracting or correcting the false and defamatory

statement.

       15.     As a direct and proximate cause of the false and defamatory statements

published by Defendant, the character and reputation of Plaintiff were harmed, his

standing and reputation in the community was harmed, and he suffered mental anguish

and personal humiliation.

       16.     As of the false and defamatory broadcast published by Defendants,

Plaintiff was terminated from his employment and suffered loss of income.
      Case 8:19-cv-01563-GJH Document 11 Filed 07/02/19 Page 4 of 5



       WHEREFORE, Plaintiff, Nehemias Mejia, demands judgement of and from all

Defendant in a sum to exceed $75,000 in compensatory and punitive damages, plus

interest and costs.



                                                       _______/s/_____________________
                                                       Jonathan R. Carroll
                                                       Fed. Bar No. 17711
                                                       Jezic & Moyse, LLC
                                                       2730 University Blvd., West
                                                       Suite 604
                                                       Wheaton, Maryland 20902
                                                       (240) 292-7200
                                                       (240) 292-7225 (fax)
                                                       jonathancarroll@jkmfirm.com

                                                       Attorneys for Plaintiff

                              PRAYER FOR JURY TRIAL

       Plaintiff prays a trial by jury on all issues triable thereby.



                                                       _____/s/_______________________
                                                       Jonathan R. Carroll


                                                       Attorney for Plaintiff

                             CERTIFICATE OF CONSENT

        Defense Counsel on June 6, 2019 advised that Defendant has consented to the
filing of this Amended Pleading pursuant to Fed R. Civ. P. (a)(2)


                                               _________/S/________________________
                                               Jonathan R. Carroll
     Case 8:19-cv-01563-GJH Document 11 Filed 07/02/19 Page 5 of 5



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiff’s
Consent First Amended Complaint was served via electronic mail, on July 2, 2019, on all
counsel or parties of record on this service list.

                             Chad Bowman, Esq
                             1909 K Street, NW, 12th Floor
                             Washington, DC 20006-1157
                             202.508.1120 DIRECT
                             202.661.2299 FAX
                             Bowmanchad@ballardspahr.com



                                    By:    __/s/ Jonathan R. Carroll _______________
